 Case 1:20-cv-00685-EK-LB Document 16 Filed 02/20/20 Page 1 of 1 PageID #: 97

                             CIVIL CAUSE FOR CIVIL HEARING

BEFORE JUDGE: Eric R. Komitee, U.S.D.J.

DATE: 2/20/2020
TIME: 2 P.M. (1hr)

DOCKET NUMBER: CV 20-0685
TITLE: Caddell Dry Dock and Repair Co., Inc v. Bouchard Transportation Co., Inc., et al

COURT DEPUTY: Alicia Guy
COURT REPORTER: Holly Driscoll


APPEARANCES:

       FOR PLAINTIFF: Simon Harter, Steven P. Kalil (client)

       FOR DEFENDANT: No Appearance



RULINGS: Plaintiff is directed to submit supplemental evidence in support of its motion (docket
entry 15) demonstrating the existence of a contract and the risk that the vessel will leave the
district. Plaintiff is further directed to submit a revised version of the proposed order attached to
its motion as discussed on the record. A further hearing is scheduled for March 18, 2020, at
10:00 a.m.
